DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 26 May 2021. By this amendment, claims 7, 16 and 17 are amended and claim 13 is canceled.

Allowable Subject Matter
Claims 6-10, 12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 6, as previously noted in the Non-Final Rejection dated 9 September 2020, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed subject matter and with sufficient specificity, an electron buffer material selected from the group consisting of the following compounds:

    PNG
    media_image1.png
    278
    588
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    854
    603
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    835
    627
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    818
    616
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    192
    593
    media_image5.png
    Greyscale
.
	Regarding independent claim 7, and claims 8-10, 12 and 14-17 which depend therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein the electron buffer layer comprises the compound represented by the following formula 2 or 5:

    PNG
    media_image6.png
    188
    383
    media_image6.png
    Greyscale

wherein 
X2 represents N or CR8;
X3 represents N or CR9;
with the proviso that when X2 represents N, X3 represents CR9, and if X2 represents CR8, X3 represents N;
R8 and R9 each independently represent hydrogen or deuterium;
L1 represents a single bond, an unsubstituted (C6-C30)arylene group, or an unsubstituted 3- to 30-membered heteroarylene group;
2;
R1, R2 and R14 each independently represent hydrogen, deuterium, a halogen, a cyano group, a carboxyl group, a nitro group, a hydroxyl group, a substituted or unsubstituted (C1-C30)alkyl group, a substituted or unsubstituted (C3-C30)cycloalkyl group, a substituted or unsubstituted (C3-C30)cycloalkenyl group, a substituted or unsubstituted 3- to 7-membered heterocycloalkyl group, a substituted or unsubstituted (C6-C30)aryl group, a substituted or unsubstituted 3- to 30-membered heteroaryl group, -NR3R4 or –SiR5R6R7; or are linked to an adjacent substituent(s) to form a substituted or unsubstituted mono- or polycyclic (C3-C30) alicyclic or aromatic ring whose carbon atom(s) may be replaced with at least one hetero atom selected from nitrogen, oxygen and sulfur; 
R3 to R7, R10 and R11 each independently represent hydrogen, deuterium, a halogen, a cyano group, a carboxyl group, a nitro group, a hydroxyl group, a substituted or unsubstituted (C1-C30)cycloalkyl group, a substituted or unsubstituted (C3-C30)cycloalkyl group, a substituted or unsubstituted (C3-C30)cycloalkenyl group, a substituted or unsubstituted 3- to 7-membered heterocycloalkyl group, a substituted or unsubstituted (C6-C30)aryl group, or a substituted or unsubstituted 3- to 30-membered heteroaryl group;
a and c each independently represent an integer of 1 to 4; where a is an integer of 2 or more, each R1 is the same or different; where c is an integer of 2 or more, each R14 is the same or different; and
the heteroaryl(ene) and heterocycloalkyl groups each independently contain at least one hetero atom selected from B, N, O, S, P(=O), Si and P.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899